Citation Nr: 0808856	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-38 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for low back pain with 
herniated disc.

2.  Entitlement to service connection for carpal tunnel 
syndrome.





ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from September 1975 to 
September 1978 and from October 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for low back 
pain with herniated disc and carpal tunnel syndrome.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's low back pain with herniated disc (diagnosed as 
degenerative disc disease L4-5 and L5-S1) is related to 
service.

2.  There is no competent medical evidence showing the 
veteran's carpal tunnel syndrome is related to service.


CONCLUSION OF LAW

1.  Low back pain with herniated disc (diagnosed as 
degenerative disc disease L4-5 and L5-S1) was not incurred 
in, or aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).    

2.  Carpal tunnel syndrome was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA and non-VA 
medical records, Social Security Administration (SSA) records 
and lay statements have been associated with the claims file.  
The Board notes that the veteran had indicated that his 
service medical records are not part of the claims file; 
however, these are part of the record and have been 
considered in the adjudication of the claim.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, in terms of his service connection claim for a 
back condition, while the veteran's service medical records 
reflect treatment for back pain, there is no record of 
treatment for the veteran's back symptomatology until 1999, 
when he related to the examiner that his back pain began in 
1995, over ten years after leaving service.  Various medical 
records in the claims file show that the veteran reported 
dates of onset of his back pain to be well after he left 
service.  In addition, there is no medical evidence that 
links his back condition to his time in service.  Regarding 
his service connection claim for carpel tunnel syndrome, the 
veteran's service medical records do not reflect any 
treatment for or diagnosis of carpel tunnel syndrome, and 
there is no medical evidence which suggests a nexus between 
his active duty and this disorder.  As such, the Board finds 
that examinations for the veteran's back condition and carpel 
tunnel syndrome are not warranted.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection - low back pain with herniated disc

The veteran contends that he hurt his back in service, that 
he has had back problems since that time and that his back 
condition should therefore be service-connected.

The veteran's service medical records from his first period 
of active duty reflect that he was treated for back pain in 
March 1978.  He was diagnosed with paraspinous muscle spasm 
at L4-5.  He had a hyperflexed lordotic curvature.  Two days 
later, he was seen again.  He had full range of motion, 
straight leg raising on his right side was negative but 
elicited pain on the left at 30 degrees.  Deep tendon 
reflexes were with normal limits.  The assessment was 
sciatica.  A May 1978 Report of Medical Examination reflects 
a normal back and no diagnosis of a spine disorder.  In his 
May 1978 Report of Medical History, the veteran indicated 
that he had back pain once or twice in the lower part of his 
back.  A notation to his comment shows that there was a 
negative workup and that he responded to flex exercises.  
There are no other service medical records which reflect back 
problems.  The veteran's November 1983 separation Reports of 
Medical History and Examination do not reflect any treatment 
for or diagnosis of a back condition.  

The first post-service medical records showing back problems 
are private medical records from 1999 which show treatment 
for low back pain and reflect his report that the back pain 
began in 1995.  

Private records showing treatment for the veteran's back from 
September 2001 through December 2001 show that he was 
diagnosed with lumbar spine syndrome and that he reported 
that the pain began three years prior.

Private medical records from January 2003 show that the 
veteran was treated for refractory axial low back pain and 
lower left extremity radicular pain.  The veteran told the 
examiner that he had been having axial back pain for eight to 
nine years.  A January 2003 magnetic resonance imagine report 
(MRI) revealed mild circumferential disc bulges at L4-5 and 
L5-S1.  The diagnosis was degenerative disc disease at L4-5 
and L5-S1.

July 2003 private medical records reflect treatment for low 
back pain and that the veteran reported that he had low back 
pain for ten to eleven years.  The pain radiated down his 
left leg and was constant.  An x-ray showed that there was a 
question of an expanded L5 left pedicle.  The assessment was 
low back pain.  

An August 2003 private computer tomography (CT) scan revealed 
that there was a left paracentral disc herniation at L5-S1, 
compressing the nerve root at that level, an associated 
degenerative vacuum disc of the L5 disc and a left lateral 
bulge at L4-5.  

Medical records from the Social Security Administration 
reflect the grant of disability benefits, in part, for severe 
impairment of degenerative disease of the back commencing in 
February 2003.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current back condition and active 
service.  While the veteran was treated in service for back 
pain, his May 1978 Report of Medical History shows that it 
resolved with exercise.  The veteran's November 1983 Report 
of Medical Examination does not reflect diagnosis of or 
treatment for a back disorder and, in fact, on his November 
1983 Report of Medical History, the veteran indicated that he 
did not have a back problem or back pain.  The record 
reflects that, beginning in 1999, the veteran has been 
receiving ongoing treatment for his back condition; however, 
none of the physician's treating the veteran has related his 
back condition to service.  In fact, on numerous occasions to 
various examiners, the veteran has indicated onset dates of 
his back pain that well after his leaving active duty.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  As noted above, in order to prevail in a claim for 
service connection there must be not only medical evidence of 
a current disability as established by a medical diagnosis 
and the incurrence of a disease or injury in service, but 
there must be a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer, supra.  In the present case, there is no 
such nexus.  Thus, the preponderance of the medical evidence 
is against service connection for a back condition.  
Accordingly, the service-connection claim for a back 
condition is denied.  

Service connection - carpal tunnel syndrome

The veteran contends that his carpel tunnel syndrome began in 
service and should be service-connected.  

Service medical records do not reflect carpel tunnel 
syndrome.  There is no evidence of treatment for or a 
diagnosis of carpel tunnel syndrome in service.  The 
veteran's separation Reports of Medical History and 
Examination do not reflect a diagnosis of carpel tunnel 
syndrome.

The first post-service medical record which indicates a right 
hand problem is a July 2003 private record showing that the 
veteran reported right hand numbness that had been present 
for two to three months.  

Medical records from the Social Security Administration 
reflect the grant of disability benefits, in part, for carpal 
tunnel syndrome commencing in February 2003.  

A November 2004 neurological report shows that the veteran 
indicated he had been having right hand numbness for 15 to 20 
minutes at a time for the prior three months.  The results of 
a nerve conduction study of both upper extremities suggested 
right carpel tunnel syndrome.  January 2005 private medical 
records show a diagnosis of median neuritis of the right 
hand.  He was treated with an injection of medication into 
the right hand and provided with a splint.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his right hand carpel tunnel syndrome 
and active service.  In the absence of in-service treatment 
and competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for carpel tunnel syndrome.  Accordingly, 
the service-connection claim for carpel tunnel syndrome 
condition is denied.  

The veteran has asserted that these conditions are related to 
service.  However, the veteran is not competent to render an 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for low back pain with herniated disc 
(diagnosed as degenerative disc disease L4-5 and L5-S1) is 
denied.

Service connection for carpal tunnel syndrome is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


